Citation Nr: 1601698	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  03-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation for posttraumatic stress disorder (PTSD) or major depressive disorder under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for PTSD.  The Veteran timely appealed those issues to the Board. 

This case was previously before the Board in May 2006, at which time, the matter was remanded for further development.  After the requested development was completed, the case was returned to the Board.  In a July 2011 decision, the Board denied the Veteran's claim of compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the denial of the claim for compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 order, the Court granted a Joint Motion for Partial Remand.  This appeal was returned to the Board for action consistent with the Joint Motion. 

The Board then remanded the matter in May 2013, April 2014, and January 2015 for further development. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must again remand the Veteran's claim for compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 for additional development prior to adjudication of the claim.  

A remand is needed to ensure compliance with the previous remand instructions.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A copy of the "hard copy report" of the VA Office of Inspector General (IG) investigation regarding the Veteran's complaint of an alleged death witnessed by her at the VA medical facility still remains outstanding.  Despite the previous the 2013, 2014, and 2015 Board remand instructions, a copy of the investigation report has not yet been obtained nor has a formal finding of unavailability been associated with the claims folder.  It appears a May 2015 response from the IG office was received with identified the case number of the investigation, and again only provided a copy of a "Referral Transaction Report" and not the requested "hard copy report" referenced in a December 9, 2003 note to the report. 

Again, the only document received from IG contains the Veteran's allegations, which are well known.  It is not the actual report of the investigation, but only the document which initiated the investigation.  Still missing is the "hard copy report" that would include the investigator's findings, and which the Joint Motion notes might contain the relevant information describing the Veteran's treatment course or medication.  There is no formal finding that this report is unobtainable.  The Board finds that further attempt must be made to obtain the report or a formal finding of unavailability must be documented in a memorandum to the claims folder. 

A remand is also needed to obtain an addendum medical statement that addresses the Veteran's contention that VA negligently administered her medication which resulted in her hallucination and led to her PTSD diagnosis.  As specifically addressed in the February 2013 Joint Motion, the parties agreed that the record raised a theory of entitlement based on allegation that the Veteran's medication (Paxil) was not timely administered during her in-patient stay at the St. Louis VA medical facility, which resulted in her hallucination and led to her current diagnosed PTSD.  The parties to the Joint Motion noted a December 11, 2002 VA treatment note reflecting the evaluating psychiatrist's confirmation that the night that the Veteran claimed the death occurred she had received a late dose of Paxil while the computers were down, and the psychiatrist further stated that "patients can have very peculiar idiosyncratic tactile hallucinations and panic/diaphoresis if not slowly tapered off this [medication]."  This contention has not yet been specifically addressed by a VA examiner.  

In the June 2014 VA medical opinion report, the VA examiner concluded that it is not possible to attribute the Veteran's hallucination either to a specific medication or to any malfeasance, neglect or other fault of the attending medical staff.  Rather, the VA examiner stated that it is extremely common, and even expected, for patients to experience a period of disorientation, including auditory and visual hallucinations, after major surgery, such as the Veteran had undergone.  However, the VA examiner did not specifically discuss whether the untimely administration of the Veteran's medication [Paxil] led or contributed to her hallucination and was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably foreseeable during this treatment.  

In addition, in the June 2014 VA medical opinion report, the VA examiner referred a review of the Veteran's inpatient psychiatric care from November 22, 2002 to November 29, 2002 in conjunction with her medical conclusion.  However, a review of the Veteran's available medical records does not contain treatment records for any VA inpatient psychiatric care during those dates.  Rather, VA treatment records show that the Veteran was hospitalized for suicidal ideations at VA medical facility from September 27, 2002 to October 7, 2002.  Those identified VA treatment records dated in November 2002 should be obtained and associated with the claims.  If, however, the VA examiner erroneously identified the dates of the Veteran's inpatient psychiatric care, then this would impact the adequacy of the medical opinion rendered, and a medical statement identifying the actual dates of inpatient treatment reviewed, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Inspector General's office and request a copy of the report of the investigation conducted in response to the Veteran's allegation that she witnessed the murder or euthanasia of her roommate at the VA Medical Center in St. Louis, Missouri.  This should be the "hard copy report" with the investigator's conclusions referenced in the December 9, 2003 notation at the end of the December 2003 referral obtained.  If this is unsuccessful, obtain the name of the agent who conducted the investigation and contact this person to request a copy of the final report.  

All requests and responses must be documented.  If after all attempts and sources are exhausted and the report is unobtainable, a formal finding to this effect should be documented in a memorandum to the claims folder and the Veteran should be notified. 

2.  Ensure that all the Veteran's VA treatment records dated in November 2002, and in particular, any regarding inpatient psychiatric care, are obtained and associated with the claims folder.  

3.  Arrange for the VA psychiatrist who provided the June 2014 VA medical opinion report, to review claims folder and an addendum medical statement.  If this psychiatrist is no longer available, the record and the September 2013 examination report and June 2014 VA medical opinion report should be forwarded to another psychiatrist (M.D.), and not a psychologist.  The record must be reviewed in conjunction with the September 2013 examination report and June 2014 VA medical opinion report, and the addendum must note that it has been reviewed.  A copy of this remand should be provided to the examiner.  An additional examination of the Veteran is not required unless deemed necessary by the psychiatrist.  

After review of the record, the examiner must attempt to express the following opinions based on the following premise: 

The September 2013 examination report determined that the Veteran has a valid diagnosis of PTSD, that this disability was the result of her December 2002 VA hospitalization, and that it was irrelevant as to whether the death she claimed to have witnessed was real or imagined.  The records from the Inspector General's investigation show that there was no death.  

Therefore, please respond as follows: 

Review the records pertaining to the medications administered to the Veteran just prior to her hallucination, including the December 11, 2002 notation that she received a "late dose of Paxil".  Is it as likely as not that these medications, and/or the "late dose of Paxil" caused the hallucination?  If yes, then provide an opinion as to whether or not the hallucination was either: 

 (i) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

 (ii) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The reasons and bases for all opinions should be provided.  If the examiner determines that he or she is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided.  Any missing records that might enable the examiner to provide the requested opinion should be identified.  Afterward, an attempt should be made to obtain these records and the claims folder returned to the examiner to obtain the opinion if the records are obtained.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the pending matter on appeal.   If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

